DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on December 23, 2020.   Applicant has amended claims 1, 6, 15 and 20.  Currently, claims 1-2, 4-18, 20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-2, 4-18, 20 are withdrawn in light of applicant’s amendments to claims 1, 6, 15 and 20.  
The 35 U.S.C. 103 rejections of claims 1-2, 4-18, 20 are withdrawn in light of applicant’s amendments to claims 1, 6, 15 and 20.   Applicant’s amendments necessitated the new grounds for rejection in this office action.

Response to Arguments

Applicant’s arguments submitted on 12/11/20 have been considered.  Applicant’s arguments are persuasive in regards to the 101 rejection as the claims are now eligible subject matter because the abstract idea has been integrated into a practical application based on applicant’s amendments.   Applicant has not provided arguments in regards to the 103 rejection other than that the cited art does not teach the amended language.  Examiner notes that the claims are rejected under 103 in light of the newly cited Jameel and Bell references.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-14, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsumnaki et al. (US 2019/0287166 A1) (hereinafter Mitsumnaki) in view of Paulucci et al. (US .

Claims 1 and 20:
Mitsumnaki, as shown, discloses the following limitations of claims 1 and 20:
A computer implemented method (and corresponding non-transitory computer readable medium) of generating a vehicle usage assessment for a first driver of a vehicle participating in a car sharing service based on a vehicle condition assessment of the vehicle that is provided by a second, subsequent driver (see para [0008], " a car sharing system, including at least one processor configured to: acquire an evaluation result of a user who uses a vehicle; and set contents of a car sharing service that the user can use from a next time, based on the acquired evaluation result." and see para [0053], showing the owner sending the evaluation where the owner can be considered the second driver given broadest reasonable interpretation), the method comprising the steps of:
providing a user assessment interface configured to communicate with a server system, the user assessment interface including a graphical user interface for display by a screen device, the graphical user interface providing a second, subsequent driver with one or more input fields by which the second driver provides a plurality of quantified assessments that are used to determine the vehicle usage assessment for the first driver, each corresponding to a different one of the characteristics of the vehicle in the car sharing service (see para [0008], " a car sharing system, including at least one processor configured to: 
receiving, by the server system, the plurality of quantified assessments provided by the second driver for the characteristics of the vehicle (see para [0039], "the information processing device 100 receives the rental condition setting of the vehicle 30 from an owner" and see para [0043], "The reception unit 101 receives the setting of the rental conditions for the vehicle 30 from each owner and stores the received rental conditions in the storage unit 102. The reception unit 101 also receives the setting of the user evaluation information from each owner and stores the received user evaluation information in the storage unit 102. " and see para [0068], " While viewing this questionnaire screen, the subsequent user confirms the degree of dirt in the vehicle interior or whether there are scratches or broken equipment and, enters the score, determined according to the confirmation result, 
associating, by the server system, the plurality of quantified assessments with an immediately preceding first driver of the vehicle (see para [0063], "the acquisition unit 103 acquires the use result information on the user from the use result information DB 102c, and the evaluation information on the user from the evaluation information DB 102d."); and
generating, by the server system, an overall assessment for the first driver using at least one of the plurality of quantified assessments, wherein the overall assessment is represented by a score on a scale (see para [0066]-[0067], where the rank and bronze, silver and platinum represent a scale).
Mitsumnaki, however, does not specifically disclose a quantified scale for the driver although bronze, silver and platinum can be considered a type of scale.   In analogous art, Paulucci discloses the following limitations:
wherein the overall assessment is represented by a score on a quantified scale (see para [0059], ". In some optional embodiments, the process enables a passenger to enter (at step 914) driver rating information (e.g., on a five star scale, or some other scale) via the mobile app running on the passenger's mobile device.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Paulucci with Mitsumnaki 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for ride shares involving hierarchical driver referrals as taught by Paulucci in the car sharing system of Mitsumnaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Mitsumnaki and Paulucci do not specifically disclose wherein the quantified assessments are weighted relative to each other when generating the overall assessment.  In analogous art, Medina discloses the following limitations:
wherein the quantified assessments are weighted relative to each other when generating the overall assessment (see para [0194], "An embodiment of the Best Driver feature of System 100 uses an algorithm that evaluates two series of variables to determine the best possible driver for the ride requested. The first set of variables resolve as gating values, in that any "no" removes that `Driver` from the evaluation list of possible drivers, and is set aside for further iteration should the algorithm pass yield no available Drivers. The second set of variables input into the algorithm as weighted values. Each variable is weighted by value factors, which are totaled by the algorithm to yield a ranking of Drivers in the algorithm output.")

Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dispatch system as taught by Medina in the Mitsumnaki, and Paulucci  combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Mitsumnaki, Paulucci and Medina do not specifically disclose providing a virtual key to the second, subsequent user, the virtual key allowing the second, subsequent user to unlock and operate the vehicle during a rental period.  In analogous art, Jameel discloses the following limitations:
providing a virtual key to the second, subsequent user, the virtual key allowing the second, subsequent user to unlock and operate the vehicle during a rental period 
prompting the second, subsequent user, upon accessing the virtual key to unlock the vehicle, to complete the one or more input fields to provide the plurality of quantified assessments (see para [0041], "an exemplary home screen 160 is shown. Home screen 160 may be presented to a user, in various embodiments, after the user has logged in. Home screen 160 may include profile information 162 (including a user picture and/or other information), a menu 164, another "dashboard" menu 166, reservation information 168, and ratings and/or review information 170. Dashboard 166 may include various action buttons 172 selectable to begin new processes (as shown, these buttons include "reserve a car" button 172A, "manage a car" button 172B, and "refer friends" button 172C)." and Fig 2B, showing a dashboard that includes a ratings and review information where the ratings could be the assessments shown in the Mitsumnaki, Paulucci and Medina combination)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Jameel with Mitsumnaki, Paulucci and Medina because enabling transfer of virtual keys enables more flexibility to rent privately owned vehicles and thus enhance commercial appeal (see Jameel, para [0006]-[0007]).                       
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the shared vehicle rental system as taught by Jameel in the Mitsumnaki, Paulucci and Medina combination since the claimed invention is merely a combination of old elements, and in the combination each element merely 

Claim 2:
	Further, Mitsumnaki discloses the following limitations:
wherein the overall assessment includes a single overall average score calculated from different quantified assessments for different characteristics of the vehicle, or a plurality of calculated average scores for each of a plurality of the different characteristics of the vehicle (see para [0056], " it is indicated that, if the rank determination conditions "the user has used the CS service ten times or more and the average score of each evaluation item of the evaluation information is 8 points or more" are satisfied, the service rank is set to "platinum" (a special service rank)")

	Claims 4-5:
	Further, Mitsumnaki discloses the following limitations:
wherein the score comprises a ranking of the first driver relative to other drivers subscribed to the car sharing service that is based on the overall assessment (see para [0034], showing different ranks for different users which are driver)
wherein, when the overall assessment for the first driver exceeds a predetermined threshold, the first driver is given a reward by the car sharing service (see para [0034], showing benefits for evaluation results of different levels or thresholds and see para [0057])

	Claim 7:
Further, Mitsumnaki discloses the following limitations:
wherein the screen device is a smartphone carried by the second driver and wherein the providing step further comprises transmitting an app to the smartphone, wherein the graphical user interface is provided by the app when the app is executing on the smartphone (see para [0035], "The owner terminal 10, a terminal used by an owner who provides a vehicle for rental use, is a smartphone, a tablet terminal, a wearable terminal, a mobile terminal, a notebook computer, or the like. On the owner terminal 10, the screen for registering an owner with the CS service and the screen for setting vehicle rental conditions are displayed. An owner uses these screens to enter various information for executing the owner registration procedure and the vehicle rental procedure and, in addition, to enter the evaluation information on a user to whom the vehicle was rented.")

	Claim 8:
Further, Mitsumnaki discloses the following limitations:
wherein the first driver has a smartphone that includes the app and wherein either the overall assessment and/or the plurality of quantified assessments  are received by the app on the first driver's smartphone and are displayed via the graphical user interface of the app on the first driver's smartphone (see para [0036], "The user terminal 20, a terminal used by a user who rents a vehicle, is a smartphone, a tablet terminal, a wearable terminal, a mobile terminal, a notebook 

	Claim 9:
Mitsumnaki does not specifically disclose receiving at the server system a comment or photo entered into the app by the second driver.  In analogous art, Paulucci discloses the following limitations:
receiving at the server system a comment or photo entered into the app by the second driver (see para [0052], "In some instances, a passenger can optionally provide (step 526) a tip amount and a rating/comments for the driver")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for ride shares involving hierarchical driver referrals as taught by Paulucci in the car sharing system of Mitsumnaki, since the claimed invention is merely a combination of old elements, and in the combination each 

	Claim 10:
Further, Mitsumnaki discloses the following limitations:
wherein the screen device is a touchscreen display in the vehicle, whereby the providing step further comprises installing the user assessment interface in the vehicle either during manufacturing of the vehicle or by downloading the user assessment interface to the vehicle via a vehicle telematics unit (see para [0030], "An in-vehicle device 30a is mounted on each of the vehicles 30." and Fig 1 and see para [0038], "The in-vehicle device 30a, such as a car navigation device, is capable of exchanging various information with the information processing device 100." and see para [0043])

Claim 11:
Further, Mitsumnaki discloses the following limitations:
wherein the subsequent driver confirms, via the graphical user interface, that the vehicle usage assessment provided is for the vehicle the subsequent driver is presently assessing (see para [0068], "While viewing this questionnaire screen, the subsequent user confirms the degree of dirt in the vehicle interior or whether there are scratches or broken equipment and, enters the score, determined 

Claim 12:
Further, Mitsumnaki discloses the following limitations:
wherein the characteristics of the vehicle comprise characteristics from two or more of the following categories: exterior vehicle condition, interior vehicle condition, vehicle cleanliness, fuel level, charge level, and radio station settings (see para [0054], [0068] and Fig 6)

Claim 13:
Further, Mitsumnaki discloses the following limitations:
the step of determining a point value for the first driver based at least in part on the overall assessment (see para [0054], [0057])

Claim 14:
Further, Mitsumnaki discloses the following limitations:
wherein the point value represents a total amount of points earned by the first driver in the car sharing service, and wherein the method further comprises providing the first driver with a reward by the car sharing service using the points (see para [0034], "the information processing device 100 determines the user's service rank and, based on the determined service rank, sets the service contents that the user can use from the next time. For example, the highest service rank 

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsumnaki,  Paulucci, Medina and Jameel, as applied above, and further in view of Bell et al. (US 8,965,791 B1) (hereinafter Bell)

Claim 6:
Mitsumnaki does not specifically disclose specifying a tip amount to be provided to the first driver.  In analogous art, Paulucci discloses the following limitations:
providing by the server system a tip pool comprising funds collected by the car sharing service (see para [0028], "When a driver completes a ride, an electronic 
receiving a tip request from the second, subsequent driver, specifying a tip amount to be provided to the first driver (see para [0040], "the mobile application on the passenger's mobile device 123 also provides an option to pay a tip to the rideshare driver 114." where it would be obvious that a subsequent driver could provide a tip in a similar way using the same functionality of a passenger of a driver and see para [0066], "tip paid by each passenger to driver"); and
paying or crediting the first driver with the tip amount from the tip pool (see para [0041], "Upon receiving the passenger's approval, in some embodiments, the rideshare server 130 communicates with a payment processor 120 (typically via an API call). Payment processor 120 is a third party financial services provider that allows both private individuals and businesses to accept payments over the Internet. For example, the payment processor 120 can initiate payment transactions associated with payment of the cost of the trip from the passenger's financial institution server 118." And see para [0042], showing funds coming from ride share system ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for ride shares involving hierarchical driver referrals as taught by Paulucci in the car sharing system of Mitsumnaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
Mitsumnaki, Paulucci, Medina and Jameel do not specifically disclose authorizing the tip amount based on a defined percentage of all receipts associated with the second, subsequent driver.  In analogous art, Bell discloses the following limitations:
authorizing the tip amount based on a defined percentage of all receipts associated with the second, subsequent driver (col 8, line 45 to col 9, line 7, "the receipt preference module 510 can receive a tip preference from a device of a customer (e.g., the mobile device 102), and can determine the percentages on which the tip options are to be calculated based on the received tip preference. Similar to merchant-configurable rules, tip preference can include rules which can be used to cause the POS system to adjust the algorithm. In some examples, similar to the above-mentioned transaction categories which can be set by the merchant, the tip preference includes one or more transaction categories, and the customer can indicate in each transaction category whether and at what percentages the tip options are to be generated. The tip preference can specify each of the percentages for the selectable tip options.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Bell with Mitsumnaki, Paulucci, Medina and Jameel because using a percentage for tips enhances the efficiency in tipping and thus enhances the quality of service (see Bell, col 1, lines 12-24).              
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the quick legend receipt system as taught by .

Claims 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsumnaki et al. (US 2019/0287166 A1) (hereinafter Mitsumnaki) in view of Paulucci et al. (US 20160171574 A1) (hereinafter US 2016/0171574 A1) in view of Jameel et al. (US 2013/0325521 A1) (hereinafter Jameel) in view of Bell et al. (US 8,965,791 B1) (hereinafter Bell)

Claim 15:
Mitsumnaki discloses the following limitations of claim 15:
A system for use in generating a vehicle usage assessment for a first driver of a vehicle participating in a car sharing service based on a vehicle condition assessment of the vehicle that is provided by a second, subsequent driver, the system comprising at least one computing device having an electronic processor, computer-readable memory accessible by the processor, and software stored on the memory that when executed by the processor  (Figs 1-2 and see para [0008], " a car sharing system, including at least one processor configured to: acquire an evaluation result of a user who uses a vehicle; and set contents of a car sharing service that the user can use from a next time, based on the acquired evaluation result." and see para [0053], showing the owner sending the evaluation where the  configures the system to:
receive from the second driver one or more quantified assessments of one or more corresponding characteristics of the vehicle, wherein the one or more quantified assessments are received from the second driver via a graphical user interface on a smartphone carried by the second driver (see para [0008], " a car sharing system, including at least one processor configured to: acquire an evaluation result of a user who uses a vehicle; and set contents of a car sharing service that the user can use from a next time, based on the acquired evaluation result." and see para [0053], showing the owner sending the evaluation where the owner can be considered the second driver given broadest reasonable interpretation and see para [0035], "The owner terminal 10, a terminal used by an owner who provides a vehicle for rental use, is a smartphone, a tablet terminal, a wearable terminal, a mobile terminal, a notebook computer, or the like. On the owner terminal 10, the screen for registering an owner with the CS service and the screen for setting vehicle rental conditions are displayed. An owner uses these screens to enter various information for executing the owner registration procedure and the vehicle rental procedure and, in addition, to enter the evaluation information on a user to whom the vehicle was rented.");
 associate the one or more quantified assessments with an immediately preceding first driver
determine an overall assessment for the first driver using at least one of the one or more quantified assessments (see para [0066]-[0067], where the rank is an overall assessment); 
send the overall assessment to a smartphone carried by the first driver (see para [0060], "The output unit 105 notifies the user terminal 20 of each user about the service rank information registered in the service rank DB 102e. Note that the service rank information is required to be notified only to the user for whom the service rank information has been updated. Each user confirms the service rank information notified to the user terminal 20 and finds that the rank has been upgraded (for example, "bronze" to "silver") or downgraded (for example, "platinum" to "silver", etc.).").
Mitsumnaki, however, does not specifically disclose receive, from the second driver via the smartphone, comments and/or photos indicative of at least some of the one or more characteristics.  In analogous art, Paulucci discloses the following limitations:
receive, from the second driver via the smartphone, comments and/or photos indicative of at least some of the one or more characteristics (see para [0052], "In some instances, a passenger can optionally provide (step 526) a tip amount and a rating/comments for the driver")
provide a tip pool comprising funds collected by the car sharing service 
receive a tip request from the second, subsequent driver, specifying a tip amount to be provided to the first driver (see para [0040], "the mobile application on the passenger's mobile device 123 also provides an option to pay a tip to the rideshare driver 114." where it would be obvious that a subsequent driver could provide a tip in a similar way using the same functionality of a passenger of a driver and see para [0066], "tip paid by each passenger to driver"); and
pay or credit the first driver with the tip amount from the tip pool (see para [0041], "Upon receiving the passenger's approval, in some embodiments, the rideshare server 130 communicates with a payment processor 120 (typically via an API call). Payment processor 120 is a third party financial services provider that allows both private individuals and businesses to accept payments over the Internet. For example, the payment processor 120 can initiate payment transactions associated with payment of the cost of the trip from the passenger's financial institution server 118." And see para [0042], showing funds coming from ride share system ).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Paulucci with Mitsumnaki because having more precise evaluations incentivizes the users to provide better service (see Paulucci, para [0003]-[0004]).                 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for ride shares involving hierarchical driver referrals as taught by Paulucci in the car sharing system of Mitsumnaki, since the claimed invention is merely a combination of old elements, and in the 
Mitsumnaki, Paulucci and Medina do not specifically disclose providing a virtual key to the second, subsequent user, the virtual key allowing the second, subsequent user to unlock and operate the vehicle during a rental period.  In analogous art, Jameel discloses the following limitations:
provide a virtual key to the second, subsequent user, the virtual key allowing the second, subsequent user to unlock and operate the vehicle during a rental period (see abstract, "Messages and alerts may be exchanged between a server that implements a vehicle rental system and owner, driver, and/or vehicle computing devices. Location information about the vehicles is collected at the server, and a driver may be able to see the actual location of a vehicle for an upcoming rental. Vehicles may be remotely unlocked so that a driver can use the vehicle with keyless entry."); 
prompt the second, subsequent user, upon accessing the virtual key to unlock the vehicle, to complete the one or more input fields to provide the plurality of quantified assessments (see para [0041], "an exemplary home screen 160 is shown. Home screen 160 may be presented to a user, in various embodiments, after the user has logged in. Home screen 160 may include profile information 162 (including a user picture and/or other information), a menu 164, another "dashboard" menu 166, reservation information 168, and ratings and/or review information 170. Dashboard 166 may include various action buttons 172 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Jameel with Mitsumnaki, Paulucci and Medina because enabling transfer of virtual keys enables more flexibility to rent privately owned vehicles and thus enhance commercial appeal (see Jameel, para [0006]-[0007]).                       
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the shared vehicle rental system as taught by Jameel in the Mitsumnaki, Paulucci and Medina combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Mitsumnaki,  Paulucci, Medina and Jameel do not specifically disclose authorizing the tip amount based on a defined percentage of all receipts associated with the second, subsequent driver.  In analogous art, Bell discloses the following limitations:
authorizing the tip amount based on a defined percentage of all receipts associated with the second, subsequent driver (col 8, line 45 to col 9, line 7, "the receipt preference module 510 can receive a tip preference from a device of a customer (e.g., the mobile device 102), and can determine the percentages on 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Bell with Mitsumnaki, Paulucci, Medina and Jameel because using a percentage for tips enhances the efficiency in tipping and thus enhances the quality of service (see Bell, col 1, lines 12-24).              
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the quick legend receipt system as taught by Bell in the Mitsumnaki,  Paulucci, Medina and Jameel combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16:
Mitsumnaki, however, does not specifically wherein the software, when executed by the processor, configures the system to provide the first driver with at least one of the comments and/or photos.  In analogous art, Paulucci discloses the following limitation
wherein the software, when executed by the processor, configures the system to provide the first driver with at least one of the comments and/or photos (see para [0059], "a driver can view, for example by accessing a driver portal or via a mobile application, the rating information (e.g., comments/feedback etc.) provided by passengers along with an associated date and time.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for ride shares involving hierarchical driver referrals as taught by Paulucci in the car sharing system of Mitsumnaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17:
Further, Mitsumnaki discloses the following limitations:
wherein the software, when executed by the processor, configures the system to: rank the first driver relative to other drivers participating in the car sharing service based on the overall assessment; and/or determine a point value for the first driver based at least in part on the one or more quantified assessments (see para [0056], " it is indicated that, if the rank determination conditions "the user has used the CS service ten times or more and the average score of each evaluation item of the evaluation information is 8 points or more" are satisfied, the service rank is set to "platinum" (a special service rank)").

Claim 18:
Further, Mitsumnaki discloses the following limitations:
wherein the one or more quantified assessments are received via an app executing on the second driver's smartphone, the app being configured to cause the second driver's smartphone to transmit the one or more quantified assessments to the computing device at a remote facility (see para [0035]-[0036]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624